DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks/amendments filed on March 21, 2022. Claims 1-20 are pending.

Prior Arts Made of Record
Prior art issued to Taylor et al. (U.S. Patent No. 6,823,349) a method and system for synchronizing a plurality of data images in a computer system, includes a primary image and at least one secondary image which are synchronized. A host computer issues write requests to a primary image site which is also transmitted to a secondary image site. Writing to the primary image and the secondary image at the primary image site and secondary site is conducted simultaneously. If a failure to write to the secondary image occurs, a fracture log is created which is a bitmap representative of changed regions in the primary image at the primary image site in response to the write request. When writing to the secondary image is restored, the log can be used to synchronize the primary image and the secondary image (Abstract). 
Prior art issued to Parker (U.S. Patent No. 6,289,357) discloses a method of automatically synchronizing a database with a backup database. The method automatically detects whether the backup database has fallen out of sync with the primary database which it mirrors. In response, a resynchronization process is automatically initiated in which the starting point for reading a redo log of the primary database is automatically determined and in which the backup database is automatically synchronized with the primary dataset (Abstract).

Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The prior art of record fails to teach or fairly suggest resynchronizing the first node with replicated data, tracked by the second node in a log, written to the second node and yet to be written to the first node, wherein during the resynchronizing a first write operation is executed upon the first node and the second node based upon the first write operation targeting a synchronized region of a data structure at which resynchronization of replicated data is complete, as recited in independent claim 1 and substantially similar to independent claims 13 and 19.
Thus prior art of record  neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        May 6, 2022